COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Anheuser-Busch, L.L.C. v. Harris County Tax Assessor-Collector

Appellate case number:    01-15-00422-CV

Trial court case number: 2013-72388

Trial court:              55th District Court of Harris County

       Appellant’s Unopposed Motion for Extension of Time to File Brief is GRANTED.
      The District Clerk is ORDERED to file a supplemental record including the summary
judgment exhibits previously requested by appellant within 10 days of the date of this order.
        Appellant’s brief will be due within 30 days after the date the supplemental record is filed
in this Court. See TEX. R. APP. P. 38.6(a).
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually       Acting for the Court


Date: July 7, 2015